Civil action to recover damages for injury to Oriental rugs deposited in defendant's warehouse for storage.
Upon denial of liability and issues joined, the jury returned the following verdict:
"1. Did the defendants contract and agree to store the rugs of the plaintiff mentioned in the complaint in a moth-proof room, as alleged in the complaint? Answer: Yes.
"2. If so, did the defendants breach said contract? Answer: Yes.
"3. Were the rugs of plaintiff damaged while in the care and custody of the defendants as warehouseman, through the negligence of the defendants? Answer: Yes.
"4. What amount, if any, is the plaintiff entitled to recover on account of damage to her said rugs? Answer: $2,550.00." *Page 251 
From judgment on the verdict, the defendant appeals, assigning errors.
While there may have been some slight error in the trial, none appears on exceptive assignment of error which justifies another hearing. The controversy narrowed itself largely to issues of fact, determinable alone by the jury.
The motion to set aside the verdict for excessiveness was addressed to the sound discretion of the trial court, and is not reviewable on the showing here made. Hawley v. Powell, 222 N.C. 713, 24 S.E.2d 523;Johnston v. Johnston, 213 N.C. 255, 195 S.E. 807; Cole v. R. R.,211 N.C. 591, 191 S.E. 353; Goodman v. Goodman, 201 N.C. 808, 161 S.E. 686.
The verdict and judgment will be upheld.
No error.